Exhibit 23.1 Yu and Associates CPA Corporation (member of GC Alliance Group) Certified Public Accountants, Management Consultants Director, Consultant: Manager: Member: Registered: K.K.Yu MBA., CPA. Aswin Indradjaja American Institute of CPAs Public Company Accounting Frank T. Murphy CPA. Debbie Wang MBA. California Society of CPAs Oversight Board Ava Yim CPA. Center For Audit Quality Roy Yun CPA. CONSENT OF INDEPENDENT ACCOUNTANTS We hereby consent to the use, in the registration statement on Form 8-K of Home System Group to be filed with the Securities and Exchange Commission on or about
